DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, a photodiode as a process control monitoring device, in the reply filed on 1/17/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a III-V process control monitoring device which is a photo diode (fig. 6, 256), does not reasonably provide enablement for alternative III-V process control monitoring device such as a solar cell, a laser, a grating coupler, a waveguide, an optical modulator, an attenuator, an interferometer or a reflector (see instant application, page 18).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Note that while dependent claims 5 and 18 limit the control monitoring device to a photodiode, the remaining claims do not.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of in view of US 2012/0074980 (Choi).
For claim 1, Ferrotti teaches a semiconductor structure (fig. III-1, III-19, III-21, III-30, III-32, and III-41) comprising: 
a group IV substrate (fig. III-21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines); 
functional group IV devices (figs. III-21, III-30 and III-41(b), silicon modulator within the complete transmitter)
a group III-V process control monitoring device (fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-V on silicon DBR laser…for testing”).
Ferrotti does not explicitly teach the group III-V process control monitoring device is situated over said scribe line. Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies.
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and control monitoring devices (fig. 4, 408) may be situated in scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow complete production ICs to be produced in each die area (fig. 4, 402, ([0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the functional group IV device in the group IV 
For claim 2, Ferrotti teaches a functional group III-V optoelectronic device situated over one of said group IV dies (fig. III-21, Hybrid III-5 on silicon laser and fig. III-30, III-V epitaxy).
For claim 3, Ferrotti teaches said group III-V process 10control monitoring device is configured to interface with an electrical probe (fig. III-32, DC source).
For claim 4, Ferrotti teaches said group III-V process control monitoring device is configured to interface with an optical probe (fig. III-32, power meter).
For claim 6, Ferrotti teaches said group III-V process control monitoring device (fig. III-1, InGaAsP MQW) is optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
For claim 7, Ferrotti teaches said group IV device is selected from the group consisting of a waveguide, an interferometer, a grating coupler, and a reflector (fig. III-1, waveguide and mirrors).
For claim 9, Ferrotti teaches a semiconductor structure (fig. III-1, III-19, III-21, III-30, III-32, and III-41) comprising: 
a group IV substrate (fig. III-21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines); 

a group III-V chiplet over said group IV substrate; a group III-V process control monitoring device in said group III-V chiplet. (See fig. II-1 and fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-V on silicon DBR laser…for testing.” The III-V portion of the hybrid III-V on silicon DBR laser is considered be the chiplet. A III-V process control monitoring device designed for gain and confinement includes a MQW, SCH and p-doped InP cladding and is formed in the III-V chiplet as detailed in fig. III-1.) 
Ferrotti does not explicitly teach the group III-V chiplet is at least partially over said scribe line and said Group III-V process control monitoring device is situated over said scribe line. Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies.
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and control monitoring devices (fig. 4, 408) may be situated in scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow production ICs to be produced in each die area (fig. 4, 402, ([0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the functional group IV device in the group IV dies and the group III-V chiplet/group III-V process control monitoring device of Ferrotti over a scribe line as taught by Choi in order to allow complete production ICs (i.e. the complete transmitter of Ferrotti) to be produced in each die area.
For claim 10, Ferrotti teaches a functional group III-V optoelectronic device situated over one of said group IV dies (fig. III-21, Hybrid III-5 on silicon laser and fig. III-30, III-V epitaxy).
For claim 11, Ferrotti teaches said group III-V process 10control monitoring device is configured to interface with an electrical probe (fig. III-32, DC source).
For claim 12, Ferrotti teaches said group III-V process control monitoring device is configured to interface with an optical probe (fig. III-32, power meter).
For claim 13, Ferrotti teaches said group III-V process 5control monitoring device (fig. III-1, InGaAsP MQW) is electrically or optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
For claim 14, Ferrotti teaches a method (fig. III-1, III-19, III-21, III-30, and III-32) comprising:
 providing a group IV substrate (fig. II-.21, SOI wafer, page 77, first paragraph, 8” SOI wafer) including group IV dies (page 51, third paragraph describes multiple dies for testing in an 8” SOI wafer) separated by a scribe line (dies within a wafer are separated by scribe lines);  
a functional group IV devices (figs. III-21, III-30 and III-41(b), silicon modulator within the complete transmitter);
10placing a group III-V chiplet over said group IV substrate (fig. III-21(g), III-V stack and page 79, second paragraph, and page 85, 3rd full paragraph); 
patterning said group III-V chiplet (fig. III-21, (k)) to produce a group III-V process control monitoring device (fig. III-32, page 85, 3rd full paragraph, “stand-alone hybrid III-
Ferrotti does not teach Ferrotti does not explicitly teach the group III-V chiplet is at least partially over said scribe line and said Group III-V process control monitoring device is situated over said scribe line. Ferrotti does not explicitly teach the functional group IV devices are situated in the group IV dies.
However, Choi does teach complete circuits (fig. 4, 410) are formed in die areas (fig. 4, 402) and control monitoring devices (fig. 4, 408) are formed over scribe lines and tested on wafer (fig. 4, 405, [0028]) in order to allow production ICs to be produced in each die area (fig. 4, 402, ([0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the functional group IV device in the group IV dies and to form the group III-V process control monitoring device of Ferrotti over a scribe line as taught by Choi in order to allow complete production ICs (i.e. the complete transmitter of Ferrotti) to be produced in each die area. Note: forming the process control monitoring device, as taught by Ferrotti, requires placing the III-V chiplet in the proper location (over the scribe line in the combination of Ferrotti and Choi) and patterning it there.
For claim 15, Ferrotti inherently teaches said placing comprises placing said group III-V chiplet at least partially over two or more of said group IV dies so as to straddle said scribe line. The thickness of the claimed scribe line is arbitrary as long as it is under the process control monitoring device. The thickness of the scribe line may 
For claim 16, Ferrotti teaches said patterning further comprises 20producing a functional group III-V optoelectronic device situated over one of said group IV dies (fig. III-21(k), etching of the wave guide for the III-V laser of the transmitter).
For claim 17, Choi implicitly teaches but does not explicitly teach dicing the substrate through the scribe lines in order to form individual dies. Further, the examiner took official notice in the previous office action that it was well-known in the art before the effective filing date of the claimed invention to dice a substrate along scribe lines in order to singulate individual dies. Applicant did not traverse the official notice; therefore, it is now taken to be admitted prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dice the group IV substrate through the scribe lines in order to singulate individual complete transmitter dies.
For claim 19, Ferrotti teaches said group III-V process control 10monitoring device (fig. III-1, InGaAsP MQW) is optically coupled to a group IV device in said group IV substrate (fig III-1, waveguide and mirrors).
Claims 5, 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications” (Ferrotti: submitted by applicant 4/14/2020) in view of in view of US 2012/0074980 (Choi) and further in view of US 5,937,274 (Kondow).
For claims 5 and 18, the combination of Ferrotti and Choi is applied according to the rejections of claims 1 and 14 above respectively. Ferrotti further teaches a power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photodiode of Kondow in the process control monitoring device of the previous combination as a simple substitution for the power meter of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative measure the output of the stand-alone laser.  See MPEP 2143 I.B. The photodiode of Kondow has the additional advantage of not requiring alignment of an optical fiber to measure the laser output. 
For claims 8 and 20, the combination of Ferrotti and Choi is applied according to the rejections of claims 1 and 14 above respectively. The previous combination does not teach said group III-V process control monitoring device is electrically coupled to a group IV device in said group IV substrate. However, Kondow teaches a group III-V device (fig. 1A, LD, c. 5, l. 57-63) is electrically coupled to a group IV device in a group IV substrate (fig. 1A, MOS-FET in Si clad layer) in order to turn the laser on and off (c. 7, l. 52-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically couple a group IV device (MOS-FET) in the group IV substrate to the group III-V process control monitoring . 
	Response to Arguments
Applicant’s arguments, see page 7, section B, filed 1/17/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant's arguments filed 1/17/2022 with respect to the rejection under 35 USC §112(a), see page 7, section C, have been fully considered but they are not persuasive. Applicant states that the non-elected features have been canceled from the claims and the 35 USC 112(a) rejection is overcome. However, while the rejection is overcome for claims 5 and 18 which positively recite the control monitoring device is a photodiode, it has not been overcome for the remaining claims which only recite a generic “process control monitoring device” which is not limited to a photodiode.
Applicant’s arguments with respect to claims 1-7, 9-16, and 18-19 under 35 USC §102(a)(1) see page 8, section D, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 8 and 20 as well as 11 under 35 USC §103, see page 118, has is not persuasive. The claims are argued to be allowable due to their dependency on claims 1 and 14. However, as discussed above, claims 1 and 14 are not deemed to be allowable, and dependent claims cannot be allowable based solely on their dependency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828